UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2265



JAMES P. MAYER,

                                              Plaintiff - Appellant,

          versus


SOCIAL SECURITY ADMINISTRATION,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (7:06-cv-00054-FL)


Submitted:   April 30, 2007                   Decided:   May 22, 2007


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James P. Mayer, Appellant Pro Se. Marian Ashley Harder, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James   P.   Mayer     appeals   the   district   court’s   order

granting the Commissioner’s motion to dismiss Mayer’s action for

disability insurance benefits and Supplemental Security Income

payments.      Mayer’s application was dismissed because a previous

final decision concerning Mayer’s entitlement to benefits on the

same facts and on the same issues had been entered.            See 20 C.F.R.

§ 404.957(c) (2005).        A district court has no jurisdiction to

review   the    Commissioner’s      res   judicata   decisions   unless   the

claimant    has    raised   a    colorable   claim   of   a   constitutional

violation.     Califano v. Sanders, 430 U.S. 99 (1977).           Mayer has

raised no such claim.           We have reviewed the record and find no

reversible error.        Accordingly, we affirm the district court’s

order.   See Mayer v. Barnhart, No. 7:06-cv-00054-FL (E.D.N.C. Nov.

15, 2006).        We also deny Mayer’s motion for monthly benefit

payments.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     - 2 -